DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-17, and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (US Patent Number 6073997).
Regarding claims 1 and 17, Koh discloses a tablet assembly for a chair, the tablet assembly comprising: a mounting portion (20, 40, 50, 60, etc.) comprising a mounting plate (50 for instance) and configured to mount at an arm rest of the chair; a tablet (30) pivotally mounted at the mounting plate of the mounting portion about a pivot axis (at 73); a pivot limiting mechanism comprising a pin (67) adjustably disposed at an underside of the tablet and an arcuate slot (52) formed at least partially through the mounting plate, the arcuate slot at least partially circumscribing the pivot axis; wherein the 
Regarding claims 12-16, 24, and 25, Koh further discloses the mounting portion is configured to pivotally mount at the arm rest of the chair, wherein the mounting portion comprises a pivotal mounting portion that pivotally mounts at the arm rest of the chair (20 and 60 form such a mount) and a mounting plate (50 for instance) that extends radially from the pivotal mounting portion, and wherein the tablet is pivotally mounted at the mounting plate, wherein a portion of the pivot limiting mechanism is disposed at the mounting plate (52 for instance) and another portion of the pivot limiting mechanism is disposed at an underside of the tablet (67 for instance), wherein the portion of the pivot limiting mechanism that is disposed at the mounting plate comprises an arcuate slot that partially circumscribes the pivot axis, and wherein the other portion of the pivot limiting mechanism that is disposed at the underside of the tablet comprises a pin that is movably disposed in the arcuate slot and that moves along the arcuate slot as the tablet pivots about the pivot axis (this is the general arrangement), and wherein the mounting portion is configured to fixedly mount at the arm rest of the chair (at least via 20 for instance).
.

Allowable Subject Matter
Claims 2-11 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose a dual diameter pin arranged to function within a dual dimensioned slot in an arrangement as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636